Matter of National Energy Marketers Assn. v New York State Pub. Serv. Commn. (2017 NY Slip Op 05901)





Matter of National Energy Marketers Assn. v New York State Pub. Serv. Commn.


2017 NY Slip Op 05901


Decided on July 27, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 27, 2017

523993

[*1]In the Matter of NATIONAL ENERGY MARKETERS ASSOCIATION, Appellants- Respondents, et al., Petitioners,
vNEW YORK STATE PUBLIC SERVICE COMMISSION, Respondent- Appellant. (And Two Other Related Proceedings.)

Calendar Date: June 8, 2017

Before: Garry, J.P., Egan Jr., Lynch, Mulvey and Aarons, JJ.


Boies Schiller & Flexner, LLP, Armonk (Jason C. Cyrulnik of counsel), for appellants-respondents.
Paul Agresta, Public Service Commission, Albany (Jonathan D. Feinberg of counsel), for respondent-appellant.

Lynch, J.

MEMORANDUM AND ORDER
Cross appeal from a judgment of the Supreme Court (Zwack, J.), entered July 26, 2016 in Albany County, which, among other things, partially granted petitioners' application, in a combined proceeding pursuant to CPLR article 78 and action for declaratory judgment, to review a determination of respondent resetting retail energy markets and establishing further process.
We affirm Supreme Court's judgment for the reasons set forth in Matter of Retail Energy Supply Assn. v Public Serv. Commn. (___ AD3d ___ [decided herewith]).
Garry, J.P., Egan Jr., Mulvey and Aarons, JJ., concur.
ORDERED that the judgment is affirmed, without costs.